THOMPSON, Circuit Judge
(dissenting).
I think the judgment should be affirmed. Under the terms of the contract in suit the parties of the first part “agree that they will jointly and severally guarantee the payment of all orders of Winston Converting Company accepted by Mount Vemon-Woodberry Mills, Inc.” In the majority opinion the contract is construed to mean that the guaranty is for payment up to the credit limit of $5,-000, for goods which the Winston Converting Company should order and actually receive. Such construction, in my view, is not justified, for nowhere by its terms does the contract require that the goods ordered should be actually received. I find no ambiguity in the quoted provision. In my judgment, when the Mount Vernon-Woodberry Mills, Inc., accepted the .orders' of Winston Converting Company and performed by manufacturing the goods ordered, it became entitled to recover for its loss up to the credit limit of $5,000. Being of the opinion that the contract has not been construed in accordance with its plain terms, I am constrained to record my dissent.